Exhibit 10.2

EXECUTION VERSION

WAIVER AND FIRST AMENDMENT TO LOAN, GUARANTY AND SECURITY AGREEMENT

WAIVER AND FIRST AMENDMENT, dated as of June 9, 2014 (this “Amendment”), to the
Loan, Guaranty and Security Agreement, dated as of August 27, 2013 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Financing Agreement”), by and among Gordmans, Inc., a Delaware
corporation (the “Borrower”), the guarantors from time to time party thereto and
Cerberus Business Finance, LLC, a Delaware limited liability company
(“Cerberus”), as collateral agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Collateral Agent”), and
Cerberus, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Administrative Agent” and
together with the Collateral Agent, each an “Agent” and, collectively, the
“Agent”). All terms used herein that are defined in the Financing Agreement and
not otherwise defined herein shall have the meanings assigned to them in the
Financing Agreement.

WHEREAS, the Loan Parties, the Agent and the Lenders wish to amend certain terms
and provisions of the Financing Agreement as hereafter set forth and waive the
Existing Defaults (as hereinafter defined).

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Amendments.

(a) New Definitions. The following new definitions are added to Section 1.1 of
the Financing Agreement in their appropriate alphabetical order:

“‘First Amendment’ means the Waiver and First Amendment to Financing Agreement,
dated as of June 9, 2014, by and among the Borrower, the Guarantors, the Lenders
party thereto and the Agent.”

“First Amendment Effective Date” has the meaning specified therefor in Section 3
of the First Amendment.

“Liquidity” shall mean “Availability” as defined in the Revolver Agreement as in
effect on the date hereof plus unrestricted cash and Cash Equivalents of the
Borrower and its Subsidiaries.

“Liquidity Test Period” shall mean at any time that, as of the most recently
ended month for which financial statements have been delivered to the Agent,
Consolidated EBITDA is less than $30,000,000 or the Fixed Charge Coverage
Coverage Ratio is less than 1.00:1.00.

(b) Applicable Margin. The definition of “Applicable Margin” in Section 1.1 of
the Financing Agreement is hereby amended and restated in its entirety:



--------------------------------------------------------------------------------

“Applicable Margin” means, as of any date of determination, with respect to the
interest rate of any Term Loan or any portion thereof, from the Closing Date
until the Maturity Date, the relevant Applicable Margin shall be set at
(i) 6.25% for a Reference Rate Loan, and (ii) 8.00% for a LIBOR Rate Loan;
provided that in the event that Consolidated EBITDA is greater than or equal to
$30,000,000 in any trailing twelve month period and the Fixed Charge Coverage
Ratio is greater than or equal to 1.00:1.00 as of the last day of such trailing
twelve month period, the Applicable Margin shall be thereafter set at (i) 5.25%
for a Reference Rate Loan, and (ii) 7.00% for a LIBOR Rate Loan until such time
as Consolidated EBITDA is less than $30,000,000 in any trailing twelve month
period or the Fixed Charge Coverage Ratio is less than 1.00:1.00 as of the last
day of any trailing twelve month period. Any increase or decrease in the
Applicable Margin as set forth in the proviso in the immediately preceding
sentence shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered for such trailing
twelve month period.

(c) Applicable Prepayment Premium. The definition of “Applicable Prepayment
Premium” in Section 1.1 of the Financing Agreement is hereby amended and
restated in its entirety as follows:

“Applicable Prepayment Premium” means as of any date of determination, with
respect to any termination of this Agreement at any time prior to the Maturity
Date, an amount equal to (a) during the period of time from and after the First
Amendment Effective Date up to and including the date that is the first
anniversary of the First Amendment Effective Date Date, 2.0% times the principal
amount of any prepayment of the Term Loans on such date, (b) during the period
of time after the date that is the first anniversary of the First Amendment
Effective Date, up to and including the date that is the second anniversary of
the First Amendment Effective Date, 1.0% times the principal amount of any
prepayment of the Term Loans on such date, and (c) thereafter, zero.

(d) Consolidated EBITDA. The definition of “Consolidated EBITDA” in Section 1.1
of the Financing Agreement is hereby modified by (i) deleting the “and” at the
end of clause (j), (ii) replacing the “.” at the end of clause (k) with “; and”
and adding a new clause (l) as follows: “(l) severance, recruiting, relocation
and signing bonuses in an aggregate amount not to exceed $1,300,000 during the
term of this Agreement.”

(e) Fixed Charge Coverage Ratio Definition. Clause (a)(i) of the definition of
“Fixed Charge Coverage Ratio” in Section 1.01 of the Financing Agreement is
hereby amended and restated in its entirety as follows:

“(i) Capital Expenditures (except those financed with Permitted Indebtedness
(other than Revolver Debt or the Term Loans) or the proceeds of equity
issuances); provided that for the fiscal quarters ending on July 31, 2014
through and including July 31, 2015, this clause (i) shall be reduced by an
amount of up to $2,500,000 of unpaid cash receivables owing to the Loan Parties
by their landlords”

 

2



--------------------------------------------------------------------------------

(f) References to Section 7.16. The Financing Agreement is hereby amended by
changing all references therein to “7.16” to “7.15”.

(g) Fixed Charge Coverage Ratio Covenant. Section 7.16(a) of the Financing
Agreement is hereby amended and restated in its entirety as follows:

“(a) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio of the
Ultimate Parent and its Subsidiaries as of the last day of each period of four
(4) consecutive fiscal quarters of Ultimate Parent and its Subsidiaries
(commencing with the fiscal quarter ending closest to April ) to be less than
the amount set forth opposite such fiscal quarter below:

 

Fiscal Quarter

   Minimum Fixed Charge Coverage
Ratio

July 31, 2014

   1.10:1.00

October 31, 2014

   0.84:1.00

January 31, 2014

   1.03:1.00

April 30, 2015

   1.05:1.00

July 31, 2015 and each fiscal quarter end thereafter

   1.10:1.00

(h) Leverage Ratio. Section 7.16(b) of the Financing Agreement is hereby amended
and restated in its entirety as follows:

“(b) Leverage Ratio. Permit the Leverage Ratio of Ultimate Parent and its
Subsidiaries as of the last day of any fiscal quarter ending nearest to the
dates set forth below to be greater than the applicable ratio set forth below:

 

Fiscal Quarter

   Maximum Leverage Ratio

July 31, 2014

   1.93:1.00

October 31, 2014

   2.81:1.00

January 31, 2014

   2.04:1.00

April 30, 2015

   1.27:1.00

July 31, 2015

   1.61:1.00

October 31, 2015

   2.14:1.00

January 31, 2016

   1.82:1.00

April 30, 2016

   1.00:1.00

July 31, 2016

   1.50:1.00

October 31, 2016

   2.20:1.00

January 31, 2017

   1.65:1.00

April 30, 2017 and each fiscal quarter end thereafter

   1.50:1.00”

 

3



--------------------------------------------------------------------------------

(i) Capital Expenditures. Section 7.16(c) of the Financing Agreement is hereby
amended and restated in its entirety as follows:

“(c) Capital Expenditures. Permit the maximum amount of Capital Expenditures of
Ultimate Parent and its Subsidiaries for any twelve month period ending on the
last day of any fiscal year to exceed the amount set forth in the following
table for the applicable period:

 

Fiscal Quarter

   Capital Expenditures

January 31, 2015

   $19,211,000

January 31, 2016

   $15,393,000

January 31, 2017

   $16,848,000

January 31, 2018

   $15,882,000”

(j) Liquidity. A new Section 7.16(d) is hereby added to the Financing Agreement
immediately after Section 7.16(c) as follows:

“(d) Liquidity. Permit Liquidity to be less than $20,000,000 at any time that a
Liquidity Test Period is continuing.”

 

4



--------------------------------------------------------------------------------

2. Representations and Warranties. Each Loan Party hereby jointly and severally
represents and warrants to the Agent and the Lenders as follows:

(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Section 5 of the Financing Agreement and in each other
Loan Document, certificate or other writing delivered by or on behalf of any
Loan Party to the Agent or any Lender pursuant to the Financing Agreement or any
other Loan Document on or prior to the First Amendment Effective Date (as
defined below) are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of such date as though made on and as of such date (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification)), and, except for the Existing Defaults, no Default or Event of
Default has occurred and is continuing as of the First Amendment Effective Date
or would result from this Amendment becoming effective in accordance with its
terms.

(b) Authorization; Enforceability. The execution, delivery and performance of
this Amendment by each Loan Party, and the performance of the Financing
Agreement, as amended hereby (i) are within the power and authority of each such
Loan Party and have been duly authorized by all necessary action and (ii) have
been duly authorized, executed and delivered by each such Loan Party and
constitute legal, valid and binding obligations of each such Loan Party,
enforceable in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally.

3. Conditions to Effectiveness. This Amendment shall become effective as of the
date first written above only upon satisfaction in full, in a manner reasonably
satisfactory to the Collateral Agent, of the following conditions precedent (the
first date upon which all such conditions shall have been satisfied being herein
called the “First Amendment Effective Date”):

(a) The Collateral Agent shall have received this Amendment, duly executed by
each Loan Party, each Agent and each Lender signatory hereto.

(b) The Borrower shall pay to the Administrative Agent[, for the account of each
of the Lenders on a pro rata basis, ]a modification and waiver fee in the amount
of $450,000, which fee shall be due on the First Amendment Effective Date and
shall be deemed fully earned as of the First Amendment Effective Date.

(c) The Borrower shall pay concurrently with the closing of the transactions
evidenced by this Amendment, all fees, costs, expenses and taxes then payable
pursuant to Section 12.04 of the Financing Agreement.

(d) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against the Borrower, any Guarantor, the Agent, or any
Lender.

 

5



--------------------------------------------------------------------------------

(e) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Article VI of the Financing Agreement and in each other
Loan Document, certificate or other writing delivered by or on behalf of any
Loan Party to the Agent or any Lender pursuant to the Financing Agreement or any
other Loan Document on or prior to the First Amendment Effective Date are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations or warranties that already are
qualified or modified as to “materiality” or “Material Adverse Effect” in the
text thereof, which representations and warranties shall be true and correct in
all respects subject to such qualification) on and as of such date as though
made on and as of such date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to “materiality” or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification)), and, except for the Existing Defaults, no
Default or Event of Default has occurred and is continuing as of the First
Amendment Effective Date or would result from this Amendment becoming effective
in accordance with its terms or any transactions contemplated herein. The
Collateral Agent shall have received a certificate of an Authorized Officer,
secretary or assistant secretary of each Loan Party, certifying as to the
foregoing.

4. Waiver of Existing Defaults.

(a) Pursuant to the request of the Loan Parties, but subject to satisfaction of
the conditions set forth in Section 3 hereof, and in reliance upon (i) the
representations and warranties of Loan Parties set forth herein and in the
Financing Agreement and the other Loan Documents and (ii) the agreements of the
Loan Parties set forth herein, the Lenders hereby waive the Events of Default
arising under Section 8.2(a) of the Financing Agreement as a result of the Loan
Parties’ failure to comply with the financial covenants set forth in Sections
7.16(a) of the Financing Agreement for the fiscal quarter ended on May 3, 2014
(the “Existing Events of Default”), and (ii) nothing herein, nor any
communications among any Loan Party, the Agent, or any Lender, shall be deemed a
waiver with respect to any Events of Default, other than the Existing Defaults,
or any future failure of the Loan Parties to comply fully with any provision of
the Financing Agreement or any provision of any other Loan Document, and in no
event shall this waiver be deemed to be a waiver of enforcement of any of the
Agent’s or Lenders’ rights or remedies under the Financing Agreement and the
other Loan Documents, at law (including under the UCC), in equity, or otherwise
including, without limitation, the right to declare all Obligations immediately
due and payable pursuant to Section 8 of the Financing Agreement, with respect
to any other Defaults or Events of Default now existing or hereafter arising.
Except as expressly provided herein, each Agent and each Lender hereby reserves
and preserves all of its rights and remedies against the Borrower and each other
Loan Party under the Financing Agreement and the other Loan Documents, at law
(including under the UCC), in equity, or otherwise including, without
limitation, the right to declare all Obligations immediately due and payable
pursuant to Section 8 of the Financing Agreement.

 

6



--------------------------------------------------------------------------------

(b) The waiver and consent in this Section 4 shall be effective only in this
specific instance and for the specific purposes set forth herein and does not
allow for any other or further departure from the terms and conditions of the
Financing Agreement or any other Loan Document, which terms and conditions shall
remain in full force and effect.

5. Continued Effectiveness of the Financing Agreement and Other Loan Documents.
Each Loan Party hereby (a) acknowledges and consents to this Amendment,
(b) confirms and agrees that the Financing Agreement and each other Loan
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that on and
after the First Amendment Effective Date all references in any such Loan
Document to “the Financing Agreement”, the “Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Amendment, and (c) confirms and
agrees that to the extent that any such Loan Document purports to assign or
pledge to the Collateral Agent for the benefit of the Agent and the Lenders, or
to grant to the Collateral Agent for the benefit of the Agent and the Lenders a
security interest in or Lien on, any Collateral as security for the Obligations
or Guaranteed Obligations, as the case may be, of any Loan Party from time to
time existing in respect of the Financing Agreement (as amended hereby) and the
other Loan Documents, such pledge, assignment and/or grant of the security
interest or Lien is hereby ratified and confirmed in all respects. This
Amendment does not and shall not affect any of the obligations of any Loan
Party, other than as expressly provided herein, including, without limitation,
the Borrower’s obligation to repay the Loans in accordance with the terms of
Financing Agreement, or the obligations of any other Loan Party under any Loan
Document to which it is a party, all of which obligations shall remain in full
force and effect. Except as expressly provided herein, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or any Lender under the Financing Agreement or any
other Loan Document, nor constitute a waiver of any provision of the Financing
Agreement or any other Loan Document.

6. Release by the Loan Parties.

Effective on the First Amendment Effective Date, each Loan Party, for itself and
on behalf of its successors, assigns, and officers, directors, employees, agents
and attorneys, and any Person acting for or on behalf of, or claiming through
it, hereby waives, releases, remises and forever discharges each Agent, each
Lender, each of their respective Affiliates, and each of their respective
successors in title, past, present and future officers, directors, employees,
limited partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other persons and
entities to whom the Agent or any Lender would be liable if such persons or
entities were found to be liable to the Loan Parties (each a “Releasee” and,
collectively, the “Releasees”), from any and all past, present and future
claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforeseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which any Loan Party ever had from the
beginning of the world, now has, or might hereafter have against any such
Releasee, which Claims relate, directly or indirectly, to any act or omission by
any Releasee that occurred on or prior to the date of this Amendment and relate,
directly or indirectly, to the Financing Agreement, any other Loan Document, or
any acts or omissions of any such Releasee that occurred on or prior to the date
of this Amendment with respect to the Financing Agreement or any other Loan
Document, or the lender-borrower relationship evidenced by the Loan Documents,
except for the duties and obligations set forth in this Amendment and the duties
and obligations set forth in the Loan Documents to be performed on or after the
date of this Amendment. As to each and every Claim released hereunder, each Loan
Party hereby represents that it has received the advice of legal counsel with
regard to the releases contained herein, and having been so advised,
specifically waives the benefit of the provisions of Section 1542 of the Civil
Code of California which provides as follows:

 

7



--------------------------------------------------------------------------------

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

As to each and every Claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

Each Loan Party acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
Claims, and agrees that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts. Each Loan
Party understands, acknowledges and agrees that the release set forth above may
be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

Each Loan Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any Claim released, remised and discharged by such
Person pursuant to the above release. Each Loan Party further agrees that it
shall not dispute the validity or enforceability of the Financing Agreement or
any of the other Loan Documents or any of its obligations thereunder, or the
validity, priority, enforceability or the extent of Collateral Agent’s Lien on
any item of Collateral under the Financing Agreement or the other Loan
Documents. If any Loan Party or any of its respective successors, assigns, or
officers, directors, employees, agents or attorneys, or any Person acting for or
on behalf of, or claiming through it violate the foregoing covenant, such
Person, for itself and its successors, assigns and legal representatives, agrees
to pay, in addition to such other damages as any Releasee may sustain as a
result of such violation, all attorneys’ fees and costs incurred by such
Releasee as a result of such violation.

 

8



--------------------------------------------------------------------------------

7. Reaffirmation.

(a) Borrowers. The Borrower hereby reaffirms its obligations under each Loan
Document to which it is a party. The Borrower hereby further ratifies and
reaffirms the validity and enforceability of all of the Liens and security
interests heretofore granted, pursuant to and in connection with the Security
Agreement or any other Loan Document to the Collateral Agent, on behalf and for
the benefit of each Agent and each Lender, as collateral security for the
obligations under the Loan Documents in accordance with their respective terms,
and acknowledges that all of such Liens and security interests, and all
collateral heretofore pledged as security for such obligations, continues to be
and remain collateral for such obligations from and after the date hereof.

(b) Guarantor. Each Guarantor hereby (i) consents to this Amendment;
(ii) acknowledges and reaffirms all obligations owing by it to the Agent and
Lenders under any Loan Document to which it is a party and represents and
warrants that, after giving effect to this Amendment, all of its representations
and warranties contained in the Loan Documents to which such Guarantor is a
party are true, accurate and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as if made the date hereof (unless any such representation or warranty
is expressly made as of a specific date, in which event it shall be true,
accurate and complete as of such specified date), (iii) agrees that each Loan
Document to which it is a party is and shall remain in full force and effect and
shall not be impaired or otherwise affected by the execution of this Amendment
or any other document or instrument delivered in connection herewith,
(iv) ratifies and reaffirms the validity and enforceability of all of the Liens
and security interests heretofore granted by it, pursuant to and in connection
with the Security Agreement and any other Loan Document to which such Guarantor
is a party, to the Collateral Agent, on behalf and for the benefit of each Agent
and each Lender, as collateral security for the Guaranteed Obligations of such
Guarantor, and acknowledges that all of such Liens and security interests, and
all collateral heretofore pledged as security for such obligations, continues to
be and remain collateral for such obligations from and after the date hereof,
and (v) ratifies and confirms its consent to any previous amendments of the
Financing Agreement and any previous waivers granted with respect to the
Financing Agreement. Although each of the Guarantors have been informed of the
matters set forth herein and have acknowledged and agreed to same, each of the
Guarantors understands that the Agent and the Lenders shall have no obligation
to inform the Guarantors of such matters in the future or to seek the
Guarantors’ acknowledgement or agreement to future amendments, waivers, or
modifications, and nothing herein shall create such a duty.

8. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

 

9



--------------------------------------------------------------------------------

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

(d) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a “Loan Document” under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Loan Party under or in connection with this
Amendment shall have been incorrect in any material respect when made, or (ii) a
Loan Party shall fail to perform or observe any term, covenant or agreement
contained in this Amendment.

(e) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

(f) The Borrower will pay on demand all reasonable fees, costs and expenses of
the Agent and the Lenders in connection with the preparation, execution and
delivery of this Amendment or otherwise payable under the Financing Agreement,
including, without limitation, reasonable fees, costs and expenses of Schulte
Roth & Zabel LLP, counsel to the Collateral Agent.

(g) Sections 1.4 and 18 of the Financing Agreement are incorporated herein by
reference, mutatis mutandis.

[Remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

 

BORROWER: GORDMANS, INC. By:   /s/ Michael D. James   Name: Michael D. James  
Title: Chief Financial Officer GUARANTORS GORDMANS MANAGEMENT COMPANY, INC. By:
  /s/ Michael D. James Name:   Michael D. James Title:   Chief Financial Officer
GORDMANS DISTRIBUTION COMPANY, INC. By:   /s/ Michael D. James Name:   Michael
D. James Title:   Chief Financial Officer GORDMANS INTERMEDIATE HOLDINGS CORP.
By:   /s/ Michael D. James Name:   Michael D. James Title:   Chief Financial
Officer



--------------------------------------------------------------------------------

GORDMANS STORES, INC. By:   /s/ Michael D. James   Name: Michael D. James  
Title: Chief Financial Officer GORDMANS LLC By:   /s/ Michael D. James  
Name: Michael D. James   Title: Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND COLLATERAL AGENT: CERBERUS BUSINESS FINANCE, LLC By:  
/s/ Daniel Wolf  

Name: Daniel Wolf

 

Title: President



--------------------------------------------------------------------------------

LENDERS

 

CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.

By: Cerberus NJ Credit Opportunities GP, LLC Its: General Partner By:   /s/
Daniel Wolf Name:   Daniel Wolf Title:   Senior Managing Director CERBERUS ASRS
FUNDING LLC By:   /s/ Daniel Wolf Name:   Daniel Wolf Title:   Vice President
ABLECO CAPITAL LLC By:   /s/ Daniel Wolf Name:   Daniel Wolf Title:   Vice
President CERBERUS ONSHORE LEVERED II LLC By:   /s/ Daniel Wolf Name:   Daniel
Wolf Title:   Vice President CERBERUS ONSHORE II CLO LLC By:   /s/ Daniel Wolf
Name:   Daniel Wolf Title:   Vice President



--------------------------------------------------------------------------------

CERBERUS AUS LEVERED LP By: CAL I GP LLC Its: General Partner By:   /s/ Daniel
Wolf Name:   Daniel Wolf Title:   Vice President CERBERUS OFFSHORE LEVERED II LP
By: COL II GP Inc. Its: General Partner By:   /s/ Daniel Wolf Name:   Daniel
Wolf Title:   Vice President